 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                           No. 1:21-cv-00104-DAD-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER DISMISSING ACTION DUE TO
                                                        PLAINTIFF’S FAILURE TO PAY FILING
14   V. TREVINO,                                        FEE
15                       Defendant.                     (Doc. No. 21)
16

17           Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 28, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s application to proceed in forma pauperis under 28 U.S.C.

22   § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals and that

23   he be ordered to pay the required $402.00 filing fee in order to proceed with this action. (Doc.

24   No. 5.) On April 12, 2021, the undersigned adopted those findings and recommendations, denied

25   plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to pay the $402 filing fee in

26   full within thirty (30) days. (Doc. No. 21.) Plaintiff was cautioned that his failure to comply with

27   that order and pay the required filing fee within the specified time would result in dismissal of

28   this action. (Id. at 3.)
                                                       1
 1          To date, plaintiff has not paid the required filing fee or requested an extension of time to

 2   do so, and the deadline to pay the required filing fee has now passed.

 3          Accordingly,

 4          1.      This action is dismissed without prejudice due to plaintiff’s failure to pay the

 5                  required filing fee; and

 6          2.      The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
        Dated:     May 27, 2021
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
